DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 1 objected to because of the following informalities:  in line 10 “other ventilation fan” should be “the other ventilation fans”. Similarly in line 11 “other ventilation fan” should be “the other ventilation fans”. In line 21 “the ventilation fan” should be “each ventilation fan” and in line 22 “and the air volume” should be “the air volume”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an other ventilation fan” in line 8 where as line 1 requires “at least two ventilation fans” where each ventilation fan communicates various parameters to each of the other ventilation fans in the system. Since the claim allows for more than two ventilation fans “an other ventilation fan” should be “other ventilation fans”.
Claim 1 requires “a controller to control the ventilation fan”; however, the preceding clauses of the claim set forth more than one ventilation fan, therefore it is unclear which ventilation fan “the ventilation fan” refers to. For the purposes of examination the claim is interpreted as requiring “a controller to control each ventilation fan” or similarly “each ventilation fan having a controller”.
Claim 1 requires “the number information of the other ventilation fan in the building” in line 23. At the outset “the number information” lacks antecedent basis in the claims; furthermore, “the number information” does not explicitly appear in either the specification or the original claims of the parent applications. Paragraph 0217 of the applicant’s specification states that the air volume of a specific fan is calculated based on the “total ventilation air volume…the present air volume…and information about the number N of ventilation fans connected together in the building…” [paragraph 0217], therefore the only support for “the number information” is the number of ventilation fans connected together in the building.  The examiner suggests that the applicant amend “the number information of the other ventilation fan in the building” to “a number of ventilation fans in the building”.
Claim 2 requires “the ventilation fan” in line 2 however, the preceding claim set forth more than one ventilation fan, therefore it is unclear which ventilation fan “the ventilation fan” refers to. For the purposes of examination the claim is interpreted as requiring “each ventilation fan”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762